BONE and ORR, Circuit Judges
(concurring in part and dissenting in part).
We concur in the order of this court reversing the order of the District Court denying the motion to' reduce bail theretofore fixed in the sum of $50,000.
We dissent from the order of this court fixing bail of certain of the appealing defendants at $10,000 and of other appealing defendants in the sum of $5,000, for the reason that we deem, said amounts to be inadequate.
HOMER T. BONE WM. E. ORR United States Circuit Judges.